       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 1 of 13



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       300 South Spring Street, Suite 1702
 7     Los Angeles, CA 90013
       Telephone: (213) 269-6044
 8     Fax: (213) 897-7604
       E-mail: Todd.Grabarsky@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
10
     (Additional counsel listed on signature page)
11

12                            IN THE UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14

15

16
     STATE OF CALIFORNIA, by and through                   3:18-cv-01865
17   Attorney General Xavier Becerra;
     COUNTY OF LOS ANGELES; CITY OF
18   LOS ANGELES; CITY OF FREMONT;
     CITY OF LONG BEACH; CITY OF                           PLAINTIFFS’ OPPOSITION TO
19   OAKLAND; CITY OF STOCKTON,                            DEFENDANTS’ MOTION IN LIMINE

20                                          Plaintiffs, Dept:            3
                                                        Judge:           The Honorable Richard G.
21                  v.                                                   Seeborg
                                                           Trial Date:   January 7, 2019
22                                                         Action Filed: March 26, 2018
     WILBUR L. ROSS, JR., in his official
23   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
24   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
25   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
26
                                         Defendants.
27

28

                                           Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
          Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 2 of 13



 1          Plaintiffs1 respectfully submit the following Opposition to Defendants’ Motion in Limine.2

 2                                           INTRODUCTION
 3          Defendants seek to exclude Plaintiffs’ newly disclosed fact witnesses from testifying at
 4   trial, yet Defendants provide no particular reason why those witnesses’ testimony will be
 5   prejudicial. In fact, as explained below, inclusion of those civil servants’ straightforward, non-
 6   controversial testimony about their job duties and their uses of census data will not harm
 7   Defendants in any way. And by presenting those witnesses’ trial testimony via declaration,
 8   Plaintiffs have ensured that their addition will not disrupt the trial and that Defendants will be
 9   able to review their complete initial direct testimony well before trial commences.
10          Defendants also seek to admit the administrative record, and exclude any evidence outside
11   that record. While Plaintiffs agree that the complete administrative record should be admitted,
12   Defendants provide no basis for excluding extra-record evidence. As detailed below, extra-record
13   evidence is relevant and admissible not only to establish Plaintiffs’ standing and in support of
14   their Enumeration Clause claim, but also to demonstrate a violation of the Administrative
15   Procedure Act.
16          For the reasons explained below, the Court should (1) deny Defendants’ motion to exclude
17   witnesses Amy Bodek and Andrew Westall; (2) admit the complete administrative record; and
18   (3) deny Defendants’ motion to exclude evidence outside the administrative record.
19                                              ARGUMENT
20   I.     PLAINTIFFS’ NEWLY DISCLOSED FACT WITNESSES SHOULD NOT BE EXCLUDED.
21          The Court should deny Defendants’ motion to exclude fact witnesses Amy Bodek, Director
22   of Department of Planning for the County of Los Angeles, and Andrew Westall, Assistant Chief
23   Deputy of the Office of Los Angeles City Council President Herb J. Wesson, Jr., because
24

25
              1
               Plaintiffs are the State of California, County of Los Angeles, and Cities of Los Angeles,
26   Fremont, Long Beach, Oakland and Stockton, as well as intervenor Los Angeles Unified School
     District (LAUSD).
27           2
               This Opposition is brought solely on behalf of Plaintiffs in the present matter. Plaintiffs
     do not join in the separate opposition to Defendants’ motion in limine brought by the plaintiffs
28   San Jose/BAJI in the related case, City of San Jose v. Ross, No. 3:18-cv-02279-RS (N.D. Cal.).
                                                         1
                                           Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 3 of 13



 1   Defendants have not demonstrated that they will be prejudiced by the inclusion of those

 2   witnesses.

 3         Although Federal Rule of Civil Procedure 37(c)(1) provides for exclusion sanctions for

 4   untimely disclosures under Rule 26(a) or (e), the Ninth Circuit has recognized that “evidence

 5   preclusion is, or at least can be, a ‘harsh’ sanction.” R & R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d

 6   1240, 1247 (9th Cir. 2012) (quoting Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101,

 7   1106 (9th Cir. 2001)). Parties may use late-disclosed witnesses to supply evidence where the late

 8   disclosure is “substantially justified” or “harmless.” Fed. R. Civ. P. 37(c)(1). In determining

 9   whether to preclude the introduction of evidence under Rule 37, courts consider “(1) the surprise
10   to the party against whom the evidence would be offered; (2) the ability of that party to cure the
11   surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the importance
12   of the evidence, and (5) the nondisclosing party’s explanation for it[s] failure to disclose the
13   evidence.” S.F. Baykeeper v. W. Bay Sanitary Dist., 791 F. Supp. 2d 719, 733 (N.D. Cal. 2011)
14   (internal quotation marks omitted).
15         Witnesses Bodek and Westall should not be precluded from testifying at trial under those
16   factors because Defendants have not shown that the inclusion of those witnesses will harm or
17   prejudice them in any way. Plaintiffs have ensured that their appearance will not disrupt the trial
18   because Plaintiffs intend to present their testimony at trial by via declaration. See Ex. A, Trial
19   Decl. of Amy Bodek; Ex. B, Trial Decl. of Andrew Westall. As their trial declarations show, this
20   testimony will consist of straightforward, non-controversial assertions from civil servants related

21   to their job duties offered to inform the Court of the ways in which local jurisdictions utilize

22   Defendants’ census data. (Id.) Not only does this testimony-by-declaration comport with the

23   Court’s preference for a streamlined trial proceeding, it also allows Defendants to prepare for

24   cross-examination, if so desired.

25         Likewise, Defendants will not be surprised by Bodek’s and Westall’s testimony primarily

26   because Plaintiffs intend to present these witnesses’ testimony at trial via declaration. As their

27   trial declarations show, this testimony consists of facts about how Defendants’ census data is used

28   by two local jurisdictions—a topic about which Defendants are undoubtedly knowledgeable.
                                                    2
                                            Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 4 of 13



 1   Having Bodek’s and Westall’s complete initial direct testimony will permit Defendants to

 2   determine whether they wish to cross-examine them at trial and prepare for that cross-

 3   examination at trial. To whatever limited extent that Defendants may experience some surprise,

 4   that surprise has been mitigated by the production of those witnesses’ trial declarations and can be

 5   further mitigated by Plaintiffs’ willingness to produce those witnesses for deposition or engage in

 6   limited discovery regarding the topics of their testimony.

 7         Although Defendants assert that they are unable to conduct depositions of these newly

 8   disclosed witness, Defendants have not shown how proceeding to trial without deposing them

 9   will be harmful. Defendants have not deposed a single one of Plaintiffs’ previously disclosed lay
10   witnesses in either this case or the related matter, City of San Jose v. Ross, No 3:18-cv-02279-RS
11   (N.D. Cal.). See Ellis v. J.P. Morgan Chase & Co., No. 12-CV-03897 YGR, 2015 WL 9178076,
12   at *8 (N.D. Cal. Dec. 17, 2015) (permitting the testimony of a late-disclosed witness in part
13   because the objecting party failed to depose any other similar witness that had been timely
14   disclosed, which suggested that the objecting party “would also not have deposed [the new
15   witness] even if given the opportunity”). And in the other cases involving the addition of the
16   citizenship question to the 2020 Census, Defendants have not shown that deposing lay witnesses
17   has been or will be necessary for their defense at trial. In New York v. U.S. Dep’t of Commerce,
18   No. 1:18-cv-02921 (S.D.N.Y.) (the “New York matter”), Defendants did not depose any of the
19   plaintiffs’ lay witnesses that the plaintiffs called to testify at trial; for the lay witnesses that
20   Defendants did depose, Defendants chose not to use those depositions at trial. And in LUPE v.

21   Ross, No. 8:18-cv-01570-GJH (D. Md.), and Kravitz v. U.S. Dep’t of Commerce, No. 8:18-cv-

22   01041 (D. Md.), Defendants have not deposed any of the plaintiffs’ identified lay witnesses.

23   Accordingly, Defendants have given no reason to suggest that they will depose Bodek or Westall

24   prior to trial even if they were able to. Defendants thus cannot support their unspecified

25   contention that they will be prejudiced by their asserted inability depose those witnesses.

26         Furthermore, the evidence these witness intend to produce is greatly important because it

27   will materially assist the Court in determining Plaintiffs’ standing. Bodek’s and Westall’s

28   testimony will provide the Court with a more complete picture of the array of uses of census data,
                                                    3
                                             Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
          Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 5 of 13



 1   extending not just to state governments, but also to jurisdictions and organizations at the county,

 2   city, and neighborhood levels. Their testimony will demonstrate how local governments rely on

 3   the population count and demographic data at the block-level collected at the decennial census to

 4   ensure that local redistricting complies with voting rights laws and basic democratic principles of

 5   voting. They will also testify about the wider uses for census data, including ensuring that local

 6   services and resources—from social and emergency services to trash pickup—are properly

 7   allocated at the neighborhood level. And, their testimony shows how census data is essential for

 8   planning purposes in such areas as land use, zoning, housing, economic development, and the

 9   environment. Accordingly, Bodek’s and Westall’s testimony about how local jurisdictions use
10   census data is crucial to demonstrate the wider-reaching harm to Plaintiffs caused by the
11   citizenship question and its disruption to the accuracy of the census data on which local
12   jurisdictions rely.
13          Defendants’ delayed response to the disclosure of these witnesses also casts doubt on their
14   unsupported claim of an unspecified prejudice. Upon sending their supplemental disclosure of
15   these witnesses (see Defs.’ Mot. in Lim. Ex. A) on December 12, 2018, Plaintiffs notified
16   Defendants that, “To the extent any witness has not been previously identified, Plaintiffs agree to
17   meet and confer regarding related discovery, if necessary.” See Pls.’ Witness List (ECF No. 108),
18   at 1. Defendants failed to meet and confer with Plaintiffs and instead waited over a week before
19   notifying Plaintiffs of their objection to these witnesses via the present motion in limine. If they
20   had utilized the proposed meet and confer process, Plaintiffs could have explained in more detail

21   what testimony Bodek and Westall will produce and worked to resolve Defendants’ concerns of

22   prejudice. Instead, Defendants seek to exclude these witnesses from testifying at trial altogether

23   by asserting an unspecific and unsupported claim of prejudice in the present motion.

24          For these reasons, witnesses Bodek and Westall should not be excluded from testifying at

25   trial because their late disclosure will not prejudice Defendants.

26   //

27   //

28   //
                                                        4
                                           Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 6 of 13



 1   II.   THE COURT SHOULD ADMIT THE COMPLETE ADMINISTRATIVE RECORD.

 2         Plaintiffs agree with Defendants that the administrative record should be admitted into

 3   evidence. But Plaintiffs further assert that the Court should admit the complete administrative

 4   record.

 5         Under the APA, judicial review is required to be conducted based on the “whole record.”

 6   Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 419 (1977). Agencies are required to

 7   submit the “whole record” including all of the materials before the agency, not merely a subset

 8   actually considered by a decision-maker, and not merely the subset that purportedly supports the

 9   ultimate decision. See Walter O. Boswell Mem. Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir.

10   1984) (“To review less than the full administrative record might allow a party to withhold

11   evidence unfavorable to its case.”). And where subordinates conducted “work and [made]

12   recommendations of subordinates, those materials should be included as well.” Amfac Resorts,

13   L.L.C. v. U.S. Dep’t of the Interior, 143 F. Supp. 2d 7, 12 (D.D.C. 2001) (citing Bar MK Ranches

14   v. Yuetter, 994 F.2d 735, 739 (10th Cir. 1993)). “‘The “whole” administrative record, therefore,

15   consists of all documents and materials directly or indirectly considered by agency decision-

16   makers and includes evidence contrary to the agency’s position.’” Thompson v. U.S. Dep’t of

17   Labor, 885 F.2d 551, 555 (9th Cir. 1989) (quoting Exxon Corp. v. Dep’t of Energy, 91 F.R.D. 26,

18   33 (N.D. Tex. 1981)).

19         Here, Defendants’ initial production of administrative record materials consisted of 1320

20   pages of what they characterized as the record on which the agency rested its decision to add the

21   citizenship question to the 2020 Census. However, that production consisted only of a portion of

22   the documents the agency actually considered in arriving at its decision and omitted a multitude

23   of documents that were before the agency, including materials created during the many months

24   that the Secretary of Commerce sought to add the citizenship question prior to receiving the

25   Department of Justice’s formal request. See AR 1–1320. After being ordered to produce a

26   complete administrative record (New York matter, ECF No. 199), Defendants supplemented the

27   administrative record with several more productions. See AR 1321–13099; COM_DIS00013892–

28   COM_DIS00020864. Because these supplemental productions contain documents that constitute
                                                       5
                                          Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 7 of 13



 1   an important part of the complete administrative record, they should also be admitted along with

 2   Defendants’ initial administrative-record production.3 See Joint Pretrial Statement (ECF No. 119),

 3   at 11–12.

 4          Presenting a complete administrative record is necessary to permit the Court’s effective

 5   judicial review under 5 U.S.C. § 706; anything less would permit Defendants to “skew the

 6   ‘record’ for review in [their] favor by excluding from that ‘record’ information in [their] own files

 7   which has great pertinence to the proceeding in question.” Envtl. Def. Fund, Inc. v. Blum, 458 F.

 8   Supp. 650, 661 (D.D.C. 1978); see also Portland Audubon Soc’y v. Endangered Species Comm.,

 9   984 F.2d 1534, 1538 (9th Cir. 1998) (“An incomplete record must be viewed as a ‘fictional
10   account of the actual decisionmaking process.’”) (quoting Home Box Office, Inc. v. FCC, 567
11   F.2d 9, 54 (D.C. Cir. 1977)).
12          For these reasons, the Court should admit the complete administrative record.
13
     III.   THE COURT SHOULD DENY DEFENDANTS’ MOTION TO EXCLUDE EVIDENCE
14          OUTSIDE THE ADMINISTRATIVE RECORD.

15          Defendants’ argument that extra-record evidence should be excluded as irrelevant is both
16   incorrect and contrary to the Court’s prior rulings on this matter. The Court has already ordered
17   and affirmed the taking of extra-record discovery in this matter. Order Granting Request to
18   Conduct Discovery Outside the Administrative Record, ECF No. 76; see also New York matter,
19   ECF No. 199 (order authorizing extra-record discovery); New York matter, ECF No. 405 (“[T]he
20   Court’s decision to authorize extra-record discovery was, and remains, well founded.”). And, the

21   Court has also asserted that it will resolve the question about the evidentiary basis for a ruling on

22   Plaintiffs’ claims at trial. Order Den. Mots. for Summ. J. and Partial Summ. J. (ECF No. 114), at

23   9 (“The scope of [evidentiary] review remains to be resolved at trial.”). That determination about

24   the consideration of extra-record evidence is similar to the approach of the court in the New York

25   matter, which allowed for the admission of extra-record evidence at trial: “I will allow the [extra-

26   record] evidence to be admitted at trial . . . but I will reserve judgment on whether and to what

27
             3
             Plaintiffs reserve the right to move that additional materials be considered part of the
28   administrative record in this action.
                                                      6
                                           Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 8 of 13



 1   extent I can or should consider that evidence.” Ex. C, New York matter, Conference Tr. (Nov. 1,

 2   2018), at 12, adopted by Minute Order (ECF No. 459).

 3         Therefore, the best and most efficient way to proceed at present is to permit the admission

 4   of extra-record evidence along with the administrative record at trial, and then for the Court to

 5   decide at the conclusion of trial the evidentiary basis for its decision on Plaintiffs’ APA claim.

 6   See Ex. D, Tr. of Proceedings (Dec. 7, 2018), at 85 (“And I [the Court] recognize that there may

 7   be on the plaintiffs’ side some issue with respect to administrative record versus expanded

 8   administrative record. And I understand how Judge Furman did it, and I think that makes some

 9   sense.”).
10         In any event, although Defendants do not specify what extra-record evidence they seek to
11   exclude, evidence beyond the administrative record is relevant to Plaintiffs’ claims. As an initial
12   matter, extra-record evidence is relevant to establish Plaintiffs’ standing as well as in support of
13   the merits of their Enumeration Clause claim. See Sierra Club v. E.P.A., 292 F.3d 895, 899–900
14   (D.C. Cir. 2002) (permitting plaintiffs to submit extra-record evidence to establish standing);
15   Order Den. Mots. for Summ. J. and Partial Summ. J. 3–7, 7–8 (finding material disputes of fact
16   on the issue of Plaintiffs’ standing and Plaintiffs’ Enumeration Clause claim based in part on the
17   introduction of evidence outside the administrative record).
18         With regard to the APA claim, although judicial review of an agency decision is normally
19   limited to the administrative record on which the agency based the challenged decision, Lands
20   Council v. Powell, 395 F.3d 1019, 1029 (9th Cir. 2005), extra-record materials are admissible

21   under the following circumstances: “(1) if admission is necessary to determine whether the

22   agency has considered all relevant factors and has explained its decision, (2) if the agency has

23   relied on documents not in the record, (3) when supplementing the record is necessary to explain

24   technical terms or complex subject matter, or (4) when plaintiffs make a showing of agency bad

25   faith.”4 Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v. U.S. Dep’t of

26          4
              Although the Ninth Circuit has held that “extra-record evidence is admissible . . . if the
     agency has relied on documents not in the record,” Ranchers Cattlemen, 499 F.3d at 1117, such
27   documents may not, in fact, be “extra-record” materials. As noted, the administrative record
     consists of “all documents and materials directly or indirectly considered by agency decision-
28
                                                        7
                                           Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 9 of 13



 1   Agric., 499 F.3d 1108, 1117 (9th Cir. 2007). Plaintiffs already have discovered and presented to

 2   the Court evidence that some, if not all, of those circumstances are present in this case. See

 3   generally Pls.’ Opp’n to Defs.’ Mot. for Summ. J. (ECF No. 91). For example, Plaintiffs have

 4   presented intra- and extra-record evidence demonstrating that the decision to add the citizenship

 5   question was made in bad faith because the Secretary’s stated rationale behind his decision was

 6   pretextual, id. at 15–18, and that the Secretary failed to consider all important factors and aspects

 7   of the decision to add the citizenship question, id. at 19–23. And, extra-record evidence may be

 8   necessary at trial to explain technical issues about the census, such as whether the Census Bureau

 9   followed its well-established procedures and processes for changing the content of the decennial
10   census questionnaire.
11         In fact, even considering only the administrative record, this Court has found questions of
12   fact as to whether the agency’s decision was pretextual and whether the agency considered all
13   important aspects of the problem. Order Den. Mots. for Summ. J. and Partial Summ. J. (ECF No.
14   114), at 11-13. Because extra-record evidence may be necessary to resolve those factual issues,
15   such evidence should be admissible at trial. 5
16         For these reasons, evidence outside the administrative record is admissible and should not
17   be excluded.
18                                             CONCLUSION
19         For the foregoing reasons, the Court should (1) deny Defendants’ motion to exclude fact
20   witnesses Amy Bodek and Andrew Westall; (2) admit the complete administrative record

21   evidence; and (3) deny Defendants’ motion to exclude evidence outside the administrative record.

22

23

24

25
     makers.’” Thompson, 885 F.2d at 555 (emphasis added). Therefore, any document an agency
26   relied on may be admissible not as extra-record material, but rather, more simply, as part of the
     complete administrative record.
27           5
               Plaintiffs intend to prove at trial that there are grounds for invalidating Defendants’
     decision under the APA based on the complete administrative record alone, and also prove that, in
28   the alternative, the addition of extra-record evidence compels that finding as well.
                                                          8
                                           Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 10 of 13



 1
     Dated: December 28, 2018             Respectfully Submitted,
 2
                                          XAVIER BECERRA
 3                                        Attorney General of California
                                          MARK R. BECKINGTON
 4                                        ANTHONY R. HAKL
                                          Supervising Deputy Attorneys General
 5                                        GABRIELLE D. BOUTIN
                                          ANNA T. FERRARI
 6                                        R. MATTHEW WISE
                                          NOREEN P. SKELLY
 7                                        Deputy Attorneys General
 8
                                          /s/ Todd Grabarsky
 9                                        TODD GRABARSKY
                                          Deputy Attorney General
10                                        Attorneys for Plaintiff State of California, by and
                                          through Attorney General Xavier Becerra
11

12

13
     Dated: December 28, 2018            /s/ Charles L. Coleman _______
14                                        CHARLES L. COLEMAN III, SBN 65496
                                          DAVID I. HOLTZMAN
15
                                          HOLLAND & KNIGHT LLP
16                                        50 California Street, 28th Floor
                                          San Francisco, CA 94111
17                                        Telephone: (415) 743-6970
                                          Fax: (415) 743-6910
18                                        Email: charles.coleman@hklaw.com
                                          Attorneys for Plaintiff County of Los Angeles
19
20

21   Dated: December 28, 2018             MIKE FEUER
                                          City Attorney for the City of Los Angeles
22
                                          /s/ Valerie Flores _______
23                                        VALERIE FLORES, SBN 138572
                                          Managing Senior Assistant City Attorney
24                                        200 North Main Street, 7th Floor, MS 140
                                          Los Angeles, CA 90012
25                                        Telephone: (213) 978-8130
                                          Fax: (213) 978-8222
26                                        Email: Valerie.Flores@lacity.org

27

28
                                              9
                                 Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
     Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 11 of 13



 1
     Dated: December 28, 2018            HARVEY LEVINE
 2                                       City Attorney for the City of Fremont
 3                                       /s/ Harvey Levine _______
                                         SBN 61880
 4                                       3300 Capitol Ave.
                                         Fremont, CA 94538
 5                                       Telephone: (510) 284-4030
                                         Fax: (510) 284-4031
 6                                       Email: hlevine@fremont.gov
 7
     Dated: December 28, 2018            CHARLES PARKIN
 8                                       City Attorney for the City of Long Beach
 9                                       /s/ Michael J. Mais _______
                                         MICHAEL K. MAIS, SBN 90444
10                                       Assistant City Attorney
                                         333 W. Ocean Blvd., 11th Floor
11                                       Long Beach CA, 90802
                                         Telephone: (562) 570-2200
12                                       Fax: (562) 436-1579
                                         Email: Michael.Mais@longbeach.gov
13

14   Dated: December 28, 2018            BARBARA J. PARKER
                                         City Attorney for the City of Oakland
15
                                         /s/ Erin Bernstein _______
16                                       MARIA BEE
                                         Special Counsel
17                                       ERIN BERNSTEIN, SBN 231539
                                         Supervising Deputy City Attorney
18                                       MALIA MCPHERSON
                                         Attorney
19                                       City Hall, 6th Floor
                                         1 Frank Ogawa Plaza
20                                       Oakland, California 94612
                                         Telephone: (510) 238-3601
21                                       Fax: (510) 238-6500
                                         Email: ebernstein@oaklandcityattorney.org
22

23   Dated: December 28, 2018            JOHN LUEBBERKE
                                         City Attorney for the City of Stockton
24
                                         /s/ John Luebberke _______
25                                       SBN 164893
                                         425 N. El Dorado Street, 2nd Floor
26                                       Stockton, CA 95202
                                         Telephone: (209) 937-8333
27                                       Fax: (209) 937-8898
                                         Email: John.Luebberke@stocktonca.gov
28
                                            10
                                Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
     Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 12 of 13



 1

 2                                     FILER’S ATTESTATION

 3         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 4   concurrence in the filing of this document has been obtained from all signatories above.

 5   Dated: December 28, 2018                             /s/ Todd Grabarsky
                                                          TODD GRABARSKY
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     11
                                         Plaintiffs’ Opposition to Defendants’ Motion in Limine (3:18-cv-01865)
          Case 3:18-cv-01865-RS Document 135 Filed 12/28/18 Page 13 of 13




                      UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

                Form 15. Certificate of Service for Electronic Filing

9th Cir. Case Number(s)        3:18-cv-01865

I hereby certify that I electronically filed the foregoing/attached document(s) on this date with the
Clerk of the Court for the United States Court of Appeals for the Ninth Circuit using the Appellate
Electronic Filing system.
Service on Case Participants Who Are Registered for Electronic Filing:
[ X ] I certify that I served the foregoing/attached document(s) via email to all registered case
participants on this date because it is a sealed filing or is submitted as an original proceeding and
therefore cannot be served via the Appellate Electronic Filing system.
Service on Case Participants Who Are NOT Registered for Electronic Filing:
[ ] I certify that I served the foregoing/attached document(s) on this date by hand delivery,
mail, third party commercial carrier for delivery within 3 calendar days, or, having obtained prior
consent, by email to the following unregistered case participants (list each name and
mailing/email address):
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 28, 2018, at Sacramento,
California.




Description of document(s) (required for all documents):
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE




                Cecilia Apodaca                                    Cecilia Apodaca
                   Declarant                                             Signature
SA2018100904
63074693.docx
Case 3:18-cv-01865-RS Document 135-1 Filed 12/28/18 Page 1 of 9




                EXHIBIT A
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page12ofof79
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page23ofof79
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page34ofof79
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page45ofof79
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page56ofof79
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page67ofof79
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-1
                                 133 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page78ofof79
         Case 3:18-cv-01865-RS Document 135-1
                                        133-1 Filed 12/28/18 Page 9
                                                                  1 of 9
                                                                       1




                                 CERTIFICATE OF SERVICE
Case Name:       State of California, et al. v.           No.    3:18-cv-01865
                 Wilbur L. Ross, et al.

I hereby certify that on December 28, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
DECLARATION OF AMY BODEK ON BEHALF OF THE COUNTY OF LOS
ANGELES

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 28, 2018, at Sacramento,
California.


               Eileen A. Ennis                                  /s/ Eileen A. Ennis
                  Declarant                                          Signature

SA2018100904
Case 3:18-cv-01865-RS Document 135-2 Filed 12/28/18 Page 1 of 16




                EXHIBIT B
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page12ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page23ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page34ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page45ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page56ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page67ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page78ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page89ofof15
                                                                 16
Case
 Case3:18-cv-01865-RS
       3:18-cv-01865-RS Document
                         Document135-2
                                  131 Filed
                                       Filed 12/28/18
                                             12/28/18 Page
                                                      Page 910ofof1516
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page10
                                                           11ofof15
                                                                  16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page11
                                                           12ofof15
                                                                  16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page12
                                                           13ofof15
                                                                  16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page13
                                                           14ofof15
                                                                  16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page14
                                                           15ofof15
                                                                  16
Case
 Case3:18-cv-01865-RS
      3:18-cv-01865-RS Document
                        Document135-2
                                 131 Filed
                                      Filed12/28/18
                                            12/28/18 Page
                                                      Page15
                                                           16ofof15
                                                                  16
Case 3:18-cv-01865-RS Document 135-3 Filed 12/28/18 Page 1 of 6




                EXHIBIT C
       Case 3:18-cv-01865-RS Document 135-3 Filed 12/28/18 Page 2 of 6   1
     IB15staC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    STATE OF NEW YORK, et al.,

4
                      Plaintiffs,
5
                 v.                                18 Civ. 2921 (JMF)
6
     UNITED STATES DEPARTMENT OF
7    COMMERCE, et al.,
                                                   Conference
8
                      Defendants.
9

10   ------------------------------x

11   NEW YORK IMMIGRATION
     COALITION,et al.,
12
                      Plaintiffs,
13
                 v.                                18 Civ. 5025 (JMF)
14
     UNITED STATES DEPARTMENT OF
15   COMMERCE, et al.,

16
                      Defendants.
17

18   ------------------------------x

19
                                                   New York, N.Y.
20                                                 November 1, 2018
                                                   11:15 a.m.
21   Before:

22                           HON. JESSE M. FURMAN,

23                                                 District Judge

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 3:18-cv-01865-RS Document 135-3 Filed 12/28/18 Page 3 of 6   2
     IB15staC

1                                  APPEARANCES

2    NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL
          Attorneys for Plaintiffs
3    BY: MATTHEW COLANGELO
          ELENA S. GOLDSTEIN
4         - and -
     ARNOLD & PORTER KAYE SCHOLER
5    BY: DAVID P. GERSCH
          JOHN A. FREEDMAN
6         - and -
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION(DC)
7    BY: DALE E. HO

8    UNITED STATES DEPARTMENT OF JUSTICE
     Civil Division, Federal Programs Branch
9         Attorneys for Defendants
     BY: KATE BAILEY
10        CAROL FEDERIGHI
          CARLOTTA A. WELLS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 3:18-cv-01865-RS Document 135-3 Filed 12/28/18 Page 4 of 6       11
     IB15staC

1              THE COURT:    Okay.   So, why don't I tentatively admit

2    everything through 13,099 and you can talk to them and if you

3    think there is an application to be made to withdraw something

4    from the administrative record I will put the onus on you to

5    make the application.

6              MS. FEDERIGHI:     That's fair enough.

7              THE COURT:    So, AR 1 through 13,099 are admitted,

8    without objection.

9              Beyond that, think we already discussed how to proceed

10   if plaintiffs believe that there are documents that should be

11   part of the administrative record that were not filed as part

12   of the administrative record, namely you should identify those

13   with specificity, confer with defense counsel.          If you are in

14   agreement that something should be designated to be part of the

15   administrative record, great, and if not I would think that

16   that should be the subject of a separate motion.          I don't

17   particularly want piecemeal litigation about that so I think it

18   makes sense to file one motion with respect to any documents

19   that are in dispute and to do so, certainly before the close of

20   trial, if there is a trial so that everybody understands what

21   is and isn't part of the administrative record before you file

22   your post-trial briefs.      But, why don't you confer about that

23   as soon as you can so we can resolve any disagreements in a

24   timely fashion.

25             The second argument made by defendants is the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 3:18-cv-01865-RS Document 135-3 Filed 12/28/18 Page 5 of 6   12
     IB15staC

1    exclusion of "irrelevant evidence."        Suffice it to say, between

2    the argument or the reasoning in my opinion of last week and

3    what I said a few minutes ago with respect to the due process

4    claim, I am somewhat skeptical but I do think that that is the

5    heart of the parties' dispute, the heart of the issue that is

6    now pending before the Supreme Court and an important issue and

7    for that reason I will reserve judgment on it, which is another

8    way of saying that I will certainly tentatively -- I think

9    there is a distinction to be made, and I think I tried to draw

10   this in my opinion last week, between admitting evidence so

11   that it is part of the record and then considering that

12   evidence.   In my view, particularly given the press of time,

13   given that the last thing that anybody wants is a remand from a

14   higher court because I didn't consider something that I should

15   have, I think it makes sense to make the record as

16   comprehensive as possible and then to differentiate with

17   respect to what can and can't be considered.

18             So, I guess on that score I will allow the evidence to

19   be admitted at trial, whatever that means, but I will reserve

20   judgment on whether and to what extent I can or should consider

21   that evidence.    Having said that, there is one thing referenced

22   in that motion that I did want to flag which is that there is a

23   suggestion in the government's brief that one or more of the

24   plaintiff's experts may be offering an opinion on an ultimate

25   decision in the case, for example, that Secretary Ross'


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 3:18-cv-01865-RS Document 135-3 Filed 12/28/18 Page 6 of 6          13
     IB15staC

1    decision is not supported by the administrative record.             I am

2    inclined to agree with the government that any such testimony

3    would be improper as it would intrude on my role as a fact

4    finder in this matter but I think that the remedy for that or

5    the proper procedure for that is for defendants to raise an

6    objection to the question or answer that would elicit that

7    testimony rather than an ex-ante preclusion order.          I just

8    wanted to flag that as something that I think has potential

9    merit.

10             Turning to the third and final issue raised in

11   defendant's motion, this is the motion to disqualify

12   plaintiff's expert Dr. Lisa Handley.        That motion is denied

13   substantially for the reasons set forth in plaintiff's

14   opposition.    First, as a procedural matter, I am not going to

15   countenance what sure seems to me like an effort to sandbag

16   Dr. Handley, as I understand it, was disclosed to defendants

17   two months ago.    They had ample opportunity to raise the issue

18   with plaintiffs and, if necessary, with me and to depose her in

19   an effort to determine whether there was any bona fide issue

20   here whether she was actually relying on any confidential

21   information.    Having failed to do those things and having

22   failed to file their motion by the deadline for summary

23   judgment as required by my individual rules, I will not

24   entertain the application now.       In any event, even if I did, I

25   would deny it on the merits.       The Department of Justice, for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
Case 3:18-cv-01865-RS Document 135-4 Filed 12/28/18 Page 1 of 6




                EXHIBIT D
    Case 3:18-cv-01865-RS Document 135-4 Filed 12/28/18 Page 2 of 6


                                            Pages 1 - 91

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

          BEFORE THE HONORABLE RICHARD SEEBORG, JUDGE

STATE OF CALIFORNIA, et al.,       )
                                   )
             Plaintiffs,           )
  VS.                              ) NO. C 18-01865 RS
                                   )
WILBUR ROSS, JR., et al,           )
                                   )
             Defendants.           )
___________________________________)


CITY OF SAN JOSE, et al.,          )
                                   )
             Plaintiffs,           )
  VS.                              ) NO. C 18-02279 RS
                                   )
WILBUR ROSS, JR., et al.,          )
                                   ) San Francisco, California
             Defendants.           )
___________________________________)

                                        Friday, December 7, 2018

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff State of California:
                        OFFICE OF THE ATTORNEY GENERAL
                        Department of Justice
                        1300 I Street
                        Post Office Box 944255
                        Sacramento, California 95814
                   BY: R. MATTHEW WISE, ESQ.
                        GABRIELLE D. BOUTIN, ESQ.
                        DEPUTY ATTORNEYS GENERAL

Reported By:   BELLE BALL, CSR 8785, CRR, RDR
               Official Reporter, U.S. District Court

(Appearances continued, next page)
    Case 3:18-cv-01865-RS Document 135-4 Filed 12/28/18 Page 3 of 6


APPEARANCES, CONTINUED:


For Plaintiff Los Angeles Unified School District:
                        DANNIS WOLIVER KELLEY
                        115 Pine Avenue
                        Suite 500
                        Long Beach, California 90802
                   BY: KEITH A. YEOMANS, ESQ.

For Plaintiff City of Oakland:
                        OFFICE OF THE CITY ATTORNEY
                        1 Frank H. Ogawa Plaza
                        Sixth Floor
                        Oakland, California 94612
                   BY: MALIA MCPHERSON, ESQ.

For Plaintiff County of Los Angeles:
                        HOLLAND & KNIGHT LLP
                        50 California Street
                        Suite 2800
                        San Francisco, California         94111
                   BY: DAVID I. HOLTZMAN, ESQ.

For Plaintiffs City of San Jose and the Black Alliance for Just
Immigration:
                        MANATT PHELPS & PHILLIPS, LLP
                        11355 West Olympic Boulevard
                        Los Angeles, California 90064
                   BY: JOHN F. LIBBY, ESQ.

                           MANATT PHELPS & PHILLIPS, LLP
                           One Embarcadero Center
                           30th Floor
                           San Francisco, California 94111
                     BY:   ANA G. GUARDADO, ESQ.

                           MANATT PHELPS & PHILLIPS, LLP
                           7 Times Square
                           New York, New York 10036
                     BY:   ANDREW C. CASE, ESQ.

                           LAWYERS' COMMITTEE
                             FOR CIVIL RIGHTS UNDER LAW
                           1500 K Street, NW
                           Suite 900
                           Washington, D.C. 20005
                     BY:   EZRA D. ROSENBERG, ESQ.

(Appearances continued, next page)
    Case 3:18-cv-01865-RS Document 135-4 Filed 12/28/18 Page 4 of 6


APPEARANCES, CONTINUED:


For Defendant:
                           U.S. DEPARTMENT OF JUSTICE
                           1100 L Street, NW
                           Room 12504
                           Washington, D.C. 20005
                     BY:   MARTIN M. TOMLINSON, ESQ.

                           U.S. DEPARTMENT OF JUSTICE
                           20 Massachusetts Avenue, NW
                           Washington, D.C. 20530
                     BY:   CARLOTTA P. WELLS, ESQ.
         Case 3:18-cv-01865-RS Document 135-4 Filed 12/28/18 Page 5 of 6        84


1         Looking at the New York trial, there were a couple of

2    different processes that we observed, and we're not sure if

3    they would apply in this case.

4         For example, there were not opening statements in

5    New York.    The closing statements were really an oral argument.

6                THE COURT:    Yeah.

7                MR. WISE:    A couple weeks after.

8                THE COURT:    I saw -- I think Judge Furman had a bit

9     of a delay between the end of the evidentiary period and the

10    argument.    I didn't know if the parties had asked for that, or

11    if he had done that.

12        I don't --

13               MS. WELLS:    That was at his -- it was his intent.       We

14    didn't do openings there.        And what we did was we submitted

15    post -- and we didn't do -- we did do pretrial findings of

16    fact and conclusions of law.        But we had not briefed summary

17    judgment in that case.

18               THE COURT:    Oh, I see.

19               MS. WELLS:   And then after trial we did post-trial

20    findings of fact and conclusions of law.        And that was the

21    delay.   And then he had the argument after those were

22    submitted.

23               THE COURT:    I see.    Well, you'll see from my standing

24    order on bench trial preparation, the usual way I operate is

25    to ask for preliminary findings and conclusions by both sides.
         Case 3:18-cv-01865-RS Document 135-4 Filed 12/28/18 Page 6 of 6      85


1     But then I give you an opportunity, depending on how the trial

2     record develops, to then give me either an amended or expanded

3     or contracted proposed findings and conclusions.         So there's

4     preliminary, and then there's final.

5         Now, whether or not I time that in conjunction with any

6    final argument we can talk about on the 2nd, and see how we

7    want to do it.   But I do want, if for no other reason than that

8    it's a very useful almost checklist for me, to have the

9    preliminary findings and conclusions.

10        And I recognize that there may be on the plaintiffs' side

11   some issue with respect to administrative record versus

12   expanded administrative record.      And I understand how

13   Judge Furman did it, and I think that makes some sense.

14        But on the question of opening argument, I mean, if I got

15   a request from you to have a brief opening argument, I suppose

16   -- I'm not sure I would be averse to that.

17        At the same time, I think maybe -- unlike Judge Furman's

18   case because we have had summary judgment and I've been through

19   a full and very helpful motion hear on the motion to though

20   dismiss, now a very full and helpful motion hearing on summary

21   judgment, from my perspective, I'm not sure I need it, frankly.

22   I would like to just get into the trial.

23        But if somebody feels strongly that they think I would

24   benefit from some opening, I would consider it.         I'm not asking

25   for it, is the bottom line.
